Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions (I-II) is required under 35 U.S.C. 121.

	Invention I. Claims 1-9 and 10-17, drawn to selecting, based at least in part on the weight value, a final path for the ego- vehicle through the environment, classified in B60W 60/00272, B60W 60/0018, B60W 60/0011, B60W 30/0953.

Invention II. Claims 18-21, drawn to filtering out the actor from intersection checking based at least in part on a comparison of an actual velocity of the ego-vehicle to the at least one of the maximum velocity or the minimum velocity, classified in B60W 2554/4041, B60W 2554/4042, and B60W 2554/80.

For clarity, applicant must elect one of the following inventions:
Invention I: Claims 1-9 and 10-17
Invention II: Claims 18-21

	The inventions are independent or distinct, each from the other because of the following reasons.
Regarding Inventions I and II:
Inventions I and II are directed to related Products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed recite limitations that are not capable of use together: Invention I recites a method for selecting, based at least in part on the weight value, a final path for the ego- vehicle through the environment whereas Invention II recites a method for filtering out the actor from intersection checking based at least in part on a comparison of an actual velocity of the ego-vehicle to the at least one of the maximum velocity or the minimum velocity. Furthermore, the inventions as claimed do not encompass overlapping subject matter. That is, the inventions do not overlap in scope, i.e. are mutually exclusive: Invention I recites a method for selecting, based at least in part on the weight value, a final path for the ego- vehicle through the environment whereas Invention II recites a method for filtering out the actor from intersection checking based at least in part on a comparison of an actual velocity of the ego-vehicle to the at least one of the maximum velocity or the minimum velocity, where the function and basis of the functions do not overlap in scope. Finally there is nothing of record to show them to be obvious variants. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668